Name: 2004/571/EC: Commission Decision of 23 July 2004 on the purchase by the Community of classical swine fever vaccines and the establishment of Community stocks of those vaccines (notified under document number C(2004) 2056)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  management;  agricultural activity
 Date Published: 2004-07-29

 29.7.2004 EN Official Journal of the European Union L 253/20 COMMISSION DECISION of 23 July 2004 on the purchase by the Community of classical swine fever vaccines and the establishment of Community stocks of those vaccines (notified under document number C(2004) 2056) (Text with EEA relevance) (2004/571/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 6(2) and Article 8(2) thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (2), and in particular Article 18(2) thereof, Whereas: (1) Classical swine fever is a threat for domestic and feral pigs (wild boar) in the Community. (2) Outbreaks of classical swine fever in domestic pig holdings can lead to very serious consequences and economic losses in the Community, in particular if they occur in areas with a high density of pigs. (3) The rules for applying emergency vaccination of domestic and feral pigs and the definition of marker vaccine are laid down in Directive 2001/89/EC. (4) The Community already has in stock 1 000 000 doses of live attenuated vaccine against classical swine fever. (5) Pursuant to Commission Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever (3), a suitable discriminatory test has recently been established to distinguish vaccinated pigs from pigs naturally infected with classical swine fever virus. Use of the marker vaccines already authorised for marketing in the Community can, therefore, be envisaged in the event of emergency vaccination of domestic pigs. (6) Recent experience regarding the control of classical swine fever in feral pigs in the Community suggests that vaccination of such pigs by means of a vaccine administered via oral baits can be effective. (7) For the purpose of reinforcing the Community capability to respond to classical swine fever, it is necessary to purchase an adequate number of doses of marker vaccine and of vaccine to be administered via oral baits and to make arrangements for keeping them in stock and having them rapidly available in case of an emergency. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Community shall purchase as soon as possible 1 800 000 doses of marker vaccine against classical swine fever. 2. The Community shall make arrangements for the storage and distribution of the vaccine referred to in paragraph 1. Article 2 The maximum cost of the measures referred to in Article 1 shall not exceed 1 500 000 EUR. Article 3 1. The Community shall purchase as soon as possible 500 000 doses of vaccine against classical swine fever to be administered orally to feral pigs. 2. The Community shall make arrangements for the storage and distribution of the vaccine referred to in paragraph 1. Article 4 The maximum cost of the measures referred to in Article 3 shall not exceed 500 000 EUR. Article 5 The measures provided for in Article 1(2) and Article 3(2) shall be carried out by the Commission in cooperation with the suppliers designated by call for tender. Article 6 This Decision is addressed to the Member States. Done at Brussels, 23 July 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (3) OJ L 39, 9.2.2002, p. 71. Decision as amended by Decision 2003/859/EC (OJ L 324, 11.12.2003, p. 55).